EXHIBIT 10.15

 

UNIVERSITY OF UTAH

RESEARCH PARK MASTER FORM LEASE

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this “Lease”) is entered into this 10th day of December,
2003, by and between the UNIVERSITY OF UTAH, a body politic and corporate,
hereinafter referred to as the “Lessor”, and NPS PHARMACEUTICALS, INC., a
Delaware Corporation, hereinafter referred to as the “Lessee”.

 

RECITALS:

 

A. Lessor has created and established the University of Utah Research Park (the
“Research Park”) to acquire, construct and operate an academic research park
which will promote industry, research, learning and dissemination of
information.

 

B. Industry is encouraged to participate in this educational endeavor by leasing
land owned by Lessor and cooperating with Lessor in the construction and
operation of the necessary facilities.

 

NOW THEREFORE, the parties mutually consent and agree to the following terms and
conditions:

 

ARTICLE I.

 

DEMISE, TERM AND RENTAL.

 

SECTION 1.1. The Demise. Lessor does hereby lease unto Lessee the following
described tract of land located within the boundaries of the Research Park,
hereinafter referred to as the “Leased Premises.” The interest of Lessee created
pursuant to this Lease is referred to as the “Leasehold Estate.”

 

Legal Description:

 

SEE EXHIBIT “A”

 

Nothing in this Lease shall be deemed to include as any part of the Leased
Premises a fee title interest in the land itself. It is understood and agreed
that Lessor cannot and shall not alienate or encumber its fee title interest in
the land.

 



--------------------------------------------------------------------------------

SECTION 1.2. Term. The term of this Lease shall be forty (40) years, commencing
on the 10th day of December, 2003, (the “Commencement Date”), and terminating on
the 9th day of December, 2043.

 

SECTION 1.3. Rent. Upon the execution of this Agreement, Lessee shall commence
or cause third parties to commence planning and preparations for the
construction of a building upon the land the subject hereof, and shall complete
or cause to be completed the construction of said Building (hereafter
“Building”) as expeditiously as good and proper business practice will permit.
In any event, such construction shall be completed by December 10, 2005, (the
“Completion Date”); provided that if construction is delayed because of changes,
deletions, or additions in construction, strikes, lockouts, casualties, acts of
God, war, material or labor shortages, governmental regulation or control or
other like or unlike causes beyond the control of Lessee, the construction time
period shall be extended for the amount of time construction is delayed.

 

(a) The sum of One Hundred Eighty Four Thousand Eight Hundred Dollars
($184,800.00) per year, payable in amounts and upon the terms and conditions as
hereinafter set forth, shall constitute the base land rental between the date
hereof and a date being five (5) years thereafter (the “Base Land Rental”). Said
Base Land Rental, to the extent payable as hereinafter provided, shall be paid
in advance in equal monthly installments of Fifteen Thousand Four Hundred
Dollars ($15,400.00).

 

(b) The first monthly installment of Base Land Rental shall accrue and be due
and payable on January 1, 2004. The monthly installments of Base Land Rental to
be thereafter paid by Lessee to Lessor shall be made on the same day of each and
every month thereafter during the succeeding five (5) years of this Lease.
Lessee shall pay Base Land Rental to Lessor at the Research Park Office,
University of Utah, Salt Lake City, Utah, or at such other place as Lessor may
from time to time designate in writing.

 

(c) In addition to any other amounts to be paid to Lessor by Lessee pursuant to
the terms of this Lease, Lessee agrees to pay Lessor a one-time payment of EIGHT
HUNDRED DOLLARS ($800.00) per acre on the Leased Premises (prorated for any
portion of an acre) as

 

2



--------------------------------------------------------------------------------

reimbursement for the installation of underground power distribution lines and
utilities in the Research Park. Payment shall be made at the time of execution
of this Lease by Lessee. Lessee will also be responsible for normal electrical
connections and service fees relating to the use and development of the Leased
Premises as specified elsewhere in this Lease.

 

SECTION 1.4. Escalation Clause. On the fifth (5th) anniversary of the
Commencement Date and every five (5) years thereafter (each such date being
referred to as an “Adjustment Date”), a new Land Rental to be paid by Lessee to
Lessor shall be determined for the five-year (5) period immediately following
such Adjustment Date or for the remaining term of this Lease, whichever is the
shorter time. The new Land Rental, payable commencing on such Adjustment Date,
shall be such an amount as shall bear the same ratio to the Consumer Price Index
for all Urban Consumers, U.S. cities average – all items (1967=100), as shown in
the “Survey of Current Business” of the U.S. Department of Commerce (the
“Consumer Price Index”) determined as of the date which is sixty (60) days prior
to such Adjustment Date as the Base Land Rental bore to the Consumer Price Index
on the Commencement Date. Under no circumstances shall the new Land Rental so
determined exceed the new Land Rental that would have been due had the Consumer
Price Index increased from the Commencement Date at a rate of eight percent (8%)
compounded annually; neither shall such new Land Rental be less than the new
Land Rental that would have been due had the Consumer Price Index increased from
the Commencement Date at a rate of three percent (3%) compounded annually.

 

SECTION 1.5. Additional Rent. In addition to the Base Land Rental and new Land
Rental and as part of the consideration for this Lease and as additional rent
under this Lease, Lessee covenants and agrees to bear, pay and discharge
promptly as the same becomes due and before delinquency, all taxes, assessments,
rates, charges, license fees, ordinary or extraordinary and of every name,
nature or kind whatsoever as hereinafter set forth in this Lease.

 

ARTICLE II.

 

RENEWAL.

 

SECTION 2.1. Option to Renew. Lessee shall have the option to renew this Lease
for an additional ten (10) years upon the same terms and conditions as herein
contained, including the

 

3



--------------------------------------------------------------------------------

provisions with respect to rental contained in Sections 1.3 and 1.4 hereof. Said
option may be exercised by Lessee on or before a date sixty (60) days prior to
the expiration of the term of this Lease by delivery to Lessor of written notice
of its election in the manner as hereinafter provided.

 

ARTICLE III.

 

MORTGAGING THE LEASEHOLD ESTATE

AND THE BUILDING.

 

SECTION 3.1. Limitation on Mortgages. Lessee is hereby given the right, at any
time and from time to time, to encumber or pledge its Leasehold Estate or any
portion thereof and its interest in any and all buildings, improvements,
furnishings, furniture, equipment, fixtures and personal property situated on
the Leased Premises and its interest in and to this Lease by mortgage, trust
deed, collateral assignment and/or other security instrument (collectively
referred to as a “Mortgage”); provided, however, (a) that at the time such
Mortgage is made Lessee has not been notified of any default which exists under
this Lease which has not been cured, and (b) that no mortgagee, trustee,
assignee, beneficiary, secured party or other benefited party with respect to a
security instrument (collectively a “Mortgagee”) or anyone claiming by, through
or under such Mortgagee shall by virtue of such Mortgage acquire any rights in
the land or greater rights in the Leased Premises and building than Lessee then
had under this Lease except to the extent that this Lease expressly provides to
the contrary. The Mortgagee pursuant to any such Mortgage and the owner of the
indebtedness secured by said Mortgage, upon acquiring ownership of the legal and
equitable title to the Leasehold Estate or to the Building and other
improvements shall hold the same subject to (but shall not be required to
assume) the obligations and covenants of Lessee pursuant to this Lease.

 

SECTION 3.2. Qualifications of Mortgagee. No Mortgagee shall be deemed to be a
Mortgagee unless approved by Lessor; however, a college or university, savings
bank, bank, trust or insurance company, credit union, pension or profit sharing
trust, mortgage banking company, real estate investment trust, eleemosynary
association, an organization holding commercial mortgage backed securities, or
any other monetary or lending institution, authorized to make loans secured by
interests in real estate are herein approved by Lessor.

 

4



--------------------------------------------------------------------------------

Other potential lenders not listed herein must be approved in writing by Lessor
to qualify as a Mortgagee hereunder. Lessor agrees to act reasonably and in good
faith in granting or withholding such approval. Factors considered by Lessor
shall include, but not be limited to, financial reputation, stability and
relation to Lessee.

 

Nothing herein shall be deemed to restrict the right of any Mortgagee to sell or
assign all or a portion of or participation in its Mortgage to any person or
entity. No Mortgagee shall be entitled to enforce any right or remedy provided
for in this Lease or by law until a photocopy, xerox copy, or an executed
counterpart of such Mortgage shall be recorded with the Salt Lake County
Recorder or delivered to Lessor.

 

SECTION 3.3. Consent of Mortgage Required. There shall be no cancellation,
modification, surrender or amendment of this Lease without the prior written
consent of all Mortgagees, unless an Event of Default has occurred under this
Lease and Mortgagees have not timely caused said Event of Default to be cured or
have not timely filed a foreclosure proceeding pursuant to Section 3.5 of this
Lease.

 

SECTION 3.4. Notices to Mortgagee and Performance by Mortgagee. If a Mortgagee
shall have given to Lessor, before any default shall have occurred under this
Lease which has not been cured, a written notice, specifying the name and
address of such Mortgagee, Lessor shall give to each such Mortgagee a copy of
each notice at the same time as and whenever any such notice shall thereafter be
given by Lessor to Lessee, addressed to such Mortgagee at the address last
furnished to Lessor. No notice from Lessor to Lessee (including any notice
relating to a default outstanding on the date of Mortgagee’s notice) shall be
deemed to have been given unless and until a copy thereof shall have been so
given to such Mortgagee, and no default predicated on the giving of any notice
shall be complete unless a copy of such notice shall have been given to said
Mortgagee. Lessee irrevocably directs that Lessor accept, and Lessor agrees to
accept, performance by any such Mortgagee of any term, covenant, agreement,
provision, condition or limitation on Lessee’s part to be performed as though
performed and observed by Lessee; provided, except as permitted by Section 3.5
hereof, such performance by said Mortgagee shall occur within the time
prescribed therefor in this Lease and for an additional

 

5



--------------------------------------------------------------------------------

period of thirty (30) days with respect to any default by Lessee other than a
default in the payment of money due hereunder, or for an additional period of
ten (10) days with respect to a default by Lessee in the payment of a sum of
money due hereunder. Lessor hereby agrees that the curing or remedying of a
default by any Mortgagee within such time shall be deemed the curing or
remedying thereof by Lessee, except that with respect to any default which
cannot be cured by a Mortgagee until it obtains possession of the Leased
Premises, a Mortgagee shall have a reasonable time after it obtains possession
to cure such default, provided it diligently proceeds in good faith to enforce
its remedies under its Mortgage so as to obtain possession.

 

SECTION 3.5. Mortgagee’s Grace Period to Cure Certain Defaults and to File
Foreclosure Proceedings. Notwithstanding any other provisions contained in this
Lease, Lessor will not terminate this Lease or invoke its right to take
possession of the land and Building on the happening of an Event of Default
specified in subparagraphs (a) or (b) of this Section 3.5 unless it shall first
give all Mortgagees whose addresses have been delivered to Lessor as provided in
Section 3.4 of this Lease, sixty (60) days prior written notice of such Event of
Default and unless any Mortgagee shall within said sixty (60) day period,

 

(a) As to an Event of Default specified in Section 20.1 (c) or 20.1 (d) or which
is not susceptible of being cured by an act which such Mortgagee can perform,
have instituted appropriate proceedings to foreclose such Mortgage or otherwise
obtain possession of the Leased Premises; or

 

(b) As to any Event of Default which is not specified in Section 3.5(a) and
which is not susceptible of being cured by an act which such Mortgagee can
perform without first obtaining possession of the Leased Premises; have obtained
possession of the Leased Premises and cured such Event of Default or, if such
Event of Default cannot by its nature be cured within such sixty (60) day
period, have commenced and thereafter diligently proceeded toward the curing of
such Event of Default or have instituted appropriate proceedings to foreclose
such Mortgage or otherwise obtain possession of the Leased Premises.

 

Lessor will not terminate this Lease or invoke its right to take possession of
the Leased Premises so long as such Mortgagee diligently proceeds in good faith
to enforce its foreclosure

 

6



--------------------------------------------------------------------------------

remedy, and so long as such Mortgagee fully performs all the obligations of
Lessee under this Lease that can be performed by such Mortgagee without
possession of the Leased Premises including, but not limited to, payment of all
rent and any and all other moneys due and payable by Lessee hereunder (but for
any Event of Default); provided, however, that if such Mortgagee is able to
obtain possession of the Leased Premises during the time that it is enforcing
its foreclosure remedy or as a result thereof then such Mortgagee shall perform
fully all of Lessee’s obligations under this Lease. In the event such Mortgagee
acquires Lessee’s interest in and to the Leased Premises and Building through
such a foreclosure proceeding, or otherwise, it shall thereupon become
subrogated to all the rights of Lessee under this Lease whereupon:

 

(a) Lessee shall have no further rights hereunder, and

 

(b) Such Mortgagee shall take subject to, but shall not be obligated to assume
and perform, each and all of Lessee’s obligations and covenants under this
Lease.

 

SECTION 3.6. Right of Mortgagee to Make a New Lease. As an alternative to the
rights and obligations of the Mortgagee set forth in Section 3.5, upon receipt
by Mortgagee of the notice of Event of Default specified in said Section 3.5,
if, within sixty (60) days after the receipt of such notice and continuing
thereafter or at any time while Mortgagee is diligently proceeding in good faith
to enforce its foreclosure remedy in accordance with Section 3.5, Mortgagee
shall

 

(a) Pay all rent and any and all other moneys due and payable by Lessee
hereunder (but for such default and termination);

 

(b) Perform all the other obligations of Lessee under this Lease to the extent
that Lessee shall have failed to perform them (except that with respect to any
default which cannot be cured by Mortgagee until it obtains possession,
Mortgagee shall have a reasonable time after it obtains possession to cure such
default, provided, however, that such extension of time shall not subject Lessor
to either fine or imprisonment); and

 

(c) Surrender to Lessor a fully executed copy of this Lease for cancellation.

 

Lessor shall, upon written request of Mortgagee made at any time within such
time period terminate this Lease and deliver a new lease of the land and a deed
to the improvements thereon (subject to the terms and conditions of the new
lease) to Mortgagee or its nominee. The new

 

7



--------------------------------------------------------------------------------

lease (whether it be granted to the Mortgagee or its nominee) shall have a term
equal to the remainder of the term of this Lease (including any unexercised
option to extend the term of this Lease), and shall be at the then applicable
rent and upon the terms and conditions herein contained, except for requirements
which are no longer applicable or have already been performed. Both said new
lease and deed shall be subject only to such exceptions to Lessor’s title as
existed as of the date of this Lease and to the rights of any person, firm or
other entity of whatsoever kind, character or nature claiming through or under
Lessee and any and all matters created or caused by acts or omissions of or by
Lessee, provided Lessor shall use reasonable efforts to terminate such rights at
the cost and expense of Mortgagee. Mortgagee shall have the right to a new lease
as set forth above provided that Mortgagee shall reimburse Lessor for all of
Lessor’s expenses, including attorneys’ fees, incident to such efforts, and
provided that Mortgagee shall have paid to Lessor all the rent and other sums,
charges, costs and expenses due under this Lease (but for such default and
termination) up to and including the date of the commencement of the term of
such new lease, together with all expenses, including attorneys’ fees, incident
to the execution and delivery of such new lease. Nothing contained in this
Section 3.6 shall be deemed to impose any obligation on Lessor to deliver
physical possession of the Leased Premises to such Mortgagee provided Lessor
shall use reasonable efforts to join with and assist Mortgagee in removing any
third parties from the Leased Premises as long as Lessor incurs no out-of-pocket
cost or expense.

 

SECTION 3.7. Foreclosure of Leasehold Lien. Prior to commencement of any action
to foreclose said Mortgage, the Mortgagee, or any assigns of the Mortgagee,
shall notify Lessor in writing of the default by Lessee with a statement of the
amount then due and offer to withhold any acceleration of maturity of the
promissory note, payment of which is secured by the Mortgage, in the event
Lessor shall pay forthwith to said Mortgagee all amounts then in arrears on said
Mortgage, and upon such payment to reinstate the Mortgage in all respects as if
no default had occurred. Lessor may, at its option, provide Lessee with written
notice that it intends to make such payments on said Mortgage. Lessor may then
make such payments on the Mortgage unless, within ten (10) days after receiving
such notice, Lessee provides to Lessor

 

8



--------------------------------------------------------------------------------

written notice that it contests the existence of a default under the Mortgage
and adequate assurance that the default shall be cured if Lessee does not
prevail in contesting such default. If Lessee does not provide such notice to
Lessor, Lessor may make such payments on the Mortgage and the amount of such
payments shall constitute a separate obligation of Lessee to Lessor. Subsequent
and successive defaults by Lessee in making payments required by any Mortgage
shall be subject to the foregoing provisions each time any such default occurs.
The judgment foreclosing the Mortgage and the foreclosure sale thereunder shall
not release Lessee from any of its obligations herein set forth.

 

SECTION 3.8. Estoppel Certificate. Upon the written request of any Mortgagee or
prospective Mortgagee, and for the exclusive benefit of said Mortgagee, Lessor
will promptly deliver to said Mortgagee a written instrument certifying as to
any of the following facts or matters, to the extent the same are then the case
or applicable: that such Mortgagee is qualified under Section 3.2 of this Lease;
that there are no existing defaults under this Lease; that this Lease is then
unmodified and in full force and effect; that plans and specifications then
existing and covering improvements proposed to be constructed on the Leased
Premises have been approved by or on behalf of Lessor; that improvements
constructed upon the Leased Premises have been completed and have been
constructed pursuant to and in compliance with this Lease; that the uses to
which the Leased Premises are being put or are proposed to be put are
permissible under this Lease; the date which constitutes the date the Building
was tenant occupied; the amount of the Base Land Rental or after the first
Adjustment Date the new Land Rental; and such other reasonable matters to which
the Mortgagee makes inquiry.

 

ARTICLE IV.

 

RESTRICTIONS ON USE.

 

SECTION 4.1. Use and Compliance. Lessee may use and occupy the Leased Premises
for any lawful purpose permitted by the Protective Covenants attached to and
made a part of this Lease (the “Protective Covenants”), but Lessee shall not use
or knowingly permit any part of the Leased Premises to be used for any unlawful
purpose. Lessee will comply with all applicable federal, state and local laws,
ordinances and regulations relating to the Leased Premises and its use and
operation by Lessee.

 

9



--------------------------------------------------------------------------------

ARTICLE V.

 

IMPROVEMENTS, ALTERATIONS AND ADDITIONS.

 

SECTION 5.1. Permission to Construct. Lessee is granted permission and agrees at
its sole cost and expense to construct or contract to construct upon the Leased
Premises the Building and auxiliary structures, and shall have the right to
develop the remaining Leased Premises in or substantially in accordance with
general plans and specifications approved by Lessor in accordance with the
Protective Covenants. Said construction shall be pursued by Lessee with due
diligence, shall be accomplished in a good and workmanlike manner and shall
fully comply with all applicable rules, regulations, ordinances and laws of all
governmental authorities having jurisdiction over the same. Lessee shall have
the right after the construction of the improvements during the term of this
Lease to construct additional buildings or improvements on the Leased Premises,
or make alterations and additions to existing buildings and improvements subject
to the Protective Covenants.

 

SECTION 5.2. Ownership of Building and Right of Reversion. So long as this Lease
or any lease given in substitution for it pursuant to Section 3.6 remains in
force, any building, structure and other improvements constructed by Lessee on
the Leased Premises shall be owned in fee simple by Lessee (Lessee to stand
seized of the title for the purpose herein set forth). All buildings, structures
and improvements constructed by Lessee upon the Leased Premises shall revert to
and be and become the property of Lessor immediately upon the termination of the
term of this Lease, including any renewal thereof.

 

ARTICLE VI.

 

OPTION TO PURCHASE.

 

SECTION 6.1. Option to Purchase. Lessor shall have the option to purchase the
Building under the terms and conditions described in EXHIBIT “B”.

 

10



--------------------------------------------------------------------------------

ARTICLE VII.

 

PROTECTIVE COVENANTS.

 

SECTION 7.1. Lessee’s Rights Subject to Protective Covenants. Lessee shall
improve, occupy and use the Leased Premises subject to the Protective Covenants.

 

ARTICLE VIII.

 

REPAIR AND MAINTENANCE.

 

SECTION 8.1. Repair and Maintenance. Lessee shall, during the term of this
Lease, at its own cost and expense and without cost or expense to Lessor, keep
and maintain all buildings and improvements which may be erected on the Leased
Premises and all appurtenances thereto in reasonably good and neat order and
repair and shall allow no nuisances to exist or be maintained on the Leased
Premises. Lessee shall likewise keep and maintain the grounds, sidewalks, roads
and parking and landscaped areas located on the Leased Premises in reasonably
good and neat order and repair and in substantial conformity with the plans and
specifications therefor and in compliance with the Protective Covenants. Lessor
shall not be obligated to make any repairs, replacements, or renewals of any
kind, nature or description whatsoever to the Leased Premises or any buildings
or improvements thereon.

 

SECTION 8.2. Compliance with Governmental Regulations. Lessee shall comply with
all federal, state, county, municipal and other governmental statutes,
ordinances, laws and regulations affecting the Leased Premises, the improvements
thereon, or any activity or condition on or in the Leased Premises, including
without limitation, those governing employee health and safety, environmental
compliance and waste disposal.

 

SECTION 8.3. Waste. Lessee agrees that, except for construction, alteration and
refurbishment of improvements as contemplated by this Lease, it will not commit
or permit waste upon the Leased Premises other than to the extent necessary for
the removal of any buildings or improvements upon the Leased Premises for the
purpose of constructing and erecting other buildings and improvements thereon.

 

11



--------------------------------------------------------------------------------

SECTION 8.4. Hazardous Material.

 

(a) Compliance; Indemnification. Lessee shall comply with all federal, state,
county, municipal and other governmental statutes, ordinances, laws,
regulations, and judicial and administrative orders relating to the protection
of human health and safety, the environment, Hazardous Material (as hereafter
defined), and waste storage and disposal except where such compliance obligation
arises with respect to facts regarding the Leased Premises in existence prior to
the commencement of the term of this Lease or results from migrating of
Hazardous Waste from property not part of the Leased Premises. Lessee shall also
manage all Hazardous Material so as to avoid any unreasonable risk of
contamination to the Leased Premises. If Lessee breaches any of the obligations,
warranties or representations of this Lease, including the obligations contained
in this Section 8.4., or if the presence of Hazardous Material on or about the
Leased Premises caused by Lessee or on the Leased Premises permitted by Lessee
violates any applicable law, order, or regulation or results in contamination of
the Leased Premises, or if contamination of the Leased Premises or surrounding
area by Hazardous Material otherwise occurs for which Lessee is legally liable
to Lessor for damage resulting therefrom, Lessee and its successors, assigns and
guarantors shall indemnify, defend, and hold Lessor harmless from any and all
claims, judgments, damages, penalties, fines, costs, liabilities, or losses
(including, without limitation, diminution in value of the Leased Premises or
Lessor’s reversionary interest in the buildings or other improvements thereon,
damages for the loss of restriction of or the use of rentable or usable space or
of any amenity of the Leased Premises, damages arising from any injury to
employees or third parties and sums paid in settlement of claims, reasonable
attorneys’ fees, reasonable consultant fees, and reasonable expert fees) that
arise during or after the term of this Lease as a result of that contamination
or violation. This indemnification of Lessor by Lessee includes, without
limitation, costs incurred in connection with any investigation of site
conditions or any cleanup, remedial, or restoration work required by any
federal, state, or local government agency or political subdivision because of
Hazardous Material present in the soil or ground water on, under or about the
Leased Premises or migrating or threatening to migrate to or from the Leased
Premises resulting from the acts of Lessee, or its tenants, subtenants,
licensees, contractors, or employees. Without limiting the foregoing, if the
presence of any Hazardous Material on or about the Leased Premises caused by
Lessee or on the Leased Premises

 

12



--------------------------------------------------------------------------------

permitted by Lessee, results in any contamination of the Leased Premises or
surrounding area, or causes the Leased Premises or surrounding area to be in
violation of any laws, rules, statutes, or ordinances, Lessee shall promptly
take all actions at its sole expense as are necessary to bring the Leased
Premises and surrounding area into compliance with applicable laws, codes,
ordinances and regulations; provided that Lessor’s approval of those actions
shall first be obtained, which approval shall not be unreasonably withheld so
long as those actions would not potentially have any material adverse long-term
or short-term effect on the Leased Premises or surrounding area.

 

As used herein, the term “Hazardous Material” means any hazardous or toxic
substance, chemical, material, or waste, which is or becomes regulated by any
local governmental authority, the state of Utah, or the United States
Government. The term “Hazardous Material” includes, without limitation, any
material or substance which is (i) defined as a “hazardous waste” or “hazardous
substance” under Utah law; (ii) petroleum, (iii) asbestos; (iv) defined as a
hazardous chemical regulated under the OSHA Hazard Communications Standard; (v)
defined as a “hazardous waste” pursuant to section 1004 of the Federal Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901 et. seq. (42 U.S.C.
Section 6903) as it from time to time may be amended or (vi) defined as a
“hazardous substance” pursuant to section 101 of the Comprehensive Environmental
Response, Compensation and Liability Act, 43 U.S.C. Section 9601 et. seq ., as
it from time to time may be amended.

 

(b) Notification. If Lessee shall become aware or receive notice or other
communication concerning (1) any actual, alleged, suspected or threatened
violation of laws or regulations governing the environment, the release,
investigation, cleanup, remediation or abatement of Hazardous Material, health
and safety, or waste disposal; or (2) liability or potential liability of Lessee
for any damages in connection with the Leased Premises or past or present
activities of any person thereon, including but not limited to notice, report or
other communication concerning any actual or threatened event or investigation,
letter of warning, inquiry, lawsuit, administrative or judicial complaint,
claim, citation, directive, summons, proceeding, notice, order, writ, or
injunction, relating to same, then Lessee shall notify Lessor immediately of
such notice or

 

13



--------------------------------------------------------------------------------

communication and shall thereafter deliver to Lessor, within fifteen (15) days
of the receipt of such notice or communication by Lessee, a written explanation
of the notice and any other relevant information. The receipt of such notice
shall not be deemed to create any obligation on the part of Lessor to defend or
otherwise respond to any such notification except to the extent permission to
cure is requested by Lessee as provided herein.

 

(c) Right of Inspection. In addition to its rights to inspect under Section
17.1, Lessor and Lessor’s agents shall have the right, but not the obligation,
at reasonable times after notice to Lessee and without interfering with the
business of Lessee and/or its tenants, to inspect, investigate, sample, or
monitor the Leased Premises, including any soil, water, ground water, or other
sampling, and any other testing, digging, drilling, or analyses, at any time to
determine whether Lessee is complying with the terms of these provisions, and in
connection therewith, Lessee shall provide Lessor with reasonable access to all
relevant facilities, records and personnel (subject to the entry provisions of
this Lease). Lessor and Lessor’s agents and employees shall endeavor to minimize
interference with Lessee’s or its subtenants’ business but shall not be liable
for any such interference, unless Lessor acts in reckless disregard for said
business or interferes not in the normal course of prudently remedying the
presence of Hazardous Substance. In the event Lessee is in violation of this
provision, then all sums reasonably disbursed, deposited, or incurred by Lessor
in connection therewith, including, but not limited to, all cost, expense and
actual attorneys’ fees, shall be due and payable by Lessee to Lessor, as an item
of additional rent, on demand by Lessor, together with interest thereon at the
maximum rate allowed by law from the date of that demand until paid by Lessee.

 

(d) Right to Participate. Lessor, at Lessee’s sole cost and expense, shall have
the right, but not the obligation, to join and participate in any legal
proceedings or actions initiated in connection with any claims or causes of
action arising out of the storage, generation, use, transportation, or disposal
by Lessee or Lessee’s agents, of Hazardous Material in, on, under, from, or
about the Leased Premises. If the presence of any Hazardous Material in, on,
under, or about the Leased Premises caused or permitted by Lessee or Lessee’s
agents results in (i) injury to any person, or (ii) injury to or any
contamination of the Leased Premises, Lessee, at

 

14



--------------------------------------------------------------------------------

its sole cost and expense, shall promptly take all actions necessary to return
the Leased Premises to compliance with applicable codes, regulations, and
ordinances. Notwithstanding the foregoing, Lessee shall not, without first
obtaining Lessor’s prior written consent, which consent will not be unreasonably
withheld and shall be given or rejected within five (5) business days after
consent of Lessor is requested, take any remedial action in response to the
presence of any Hazardous Material, in, on, under or about the Leased Premises
or enter into any settlement agreement, consent decree, or other compromise with
any governmental agency with respect to any Hazardous Material claims; provided,
however, Lessor’s prior written consent shall not be necessary if the presence
of Hazardous Material in, on, under or about the Leased Premises (i) poses an
immediate threat to the health, safety, or welfare of any individual, or (ii) is
of such a nature that an immediate remedial response is necessary and it is not
possible to obtain Lessor’s consent before taking that action.

 

(c) Surrender. Promptly upon the expiration or sooner termination of this Lease,
Lessee shall represent to Lessor in writing that (i) Lessee has made a diligent
effort to determine whether any Hazardous Material is in, on, under, or about
the Leased Premises, and (ii) no Hazardous Material exists in, on, under, or
about the Leased Premises other than as specifically identified to Lessor by
Lessee in writing. Prior to the expiration of the term, Lessor may require
Lessee, at Lessee’s sole cost and expense, to immediately hire an outside
consultant satisfactory to Lessor to perform a Phase I or equivalent
environmental audit of the Leased Premises, an executed copy of which shall be
delivered to Lessor within thirty (30) days after Lessor’s request therefor. If
said Phase I evaluation reveals sufficient evidence to warrant a Phase II
investigation, Lessee shall promptly cause such Phase II investigation to be
completed and the results therefrom provided to Lessor as set forth herein. If
Lessor or the environmental audit discloses the existence of Hazardous Material
in, on, under or about the Leased Premises, Lessee shall, at Lessor’s request,
immediately prepare and submit to Lessor within thirty (30) days after that
request a comprehensive plan, subject to Lessor’s approval, specifying the
actions to be taken by Lessor to return the Leased Premises to the condition
existing before the introduction therein of Hazardous Material. Upon Lessor’s
approval of that cleanup plan, Lessee

 

15



--------------------------------------------------------------------------------

shall, at Lessee’s sole cost and expense, without limitation on any rights and
remedies of Lessor under this Lease, or applicable law, immediately implement
that plan and proceed to clean up the Hazardous Material in accordance with all
applicable laws and as required by that plan and this Lease.

 

(d) Survival. The provisions of this Lease including, without limitation, the
indemnification provisions set forth herein, shall survive any termination of
this Lease.

 

(e) Lessor’s Indemnity. Lessor shall indemnify, defend, and hold Lessee harmless
from and against any claims, judgments, damages, penalties, fines, costs,
liabilities, and loss (including reasonable attorneys’ fees), subject to the
limits and conditions of the Utah Governmental Immunity Act, for death of or
injury to any person or damage to any property whatsoever relating to the
presence of Hazardous Material in, on, under, or about the Leased Premises where
the presence existed prior to the Commencement Date or was caused or permitted
by Lessor or persons claiming under Lessor and not caused by Lessee.

 

SECTION 8.5. Destruction. In the event that at any time prior to the expiration
of the term of this Lease there shall be a partial or total destruction of the
buildings and improvements on the Leased Premises from any cause, Lessee shall
restore the Leased Premises to a safe condition forthwith and Lessee shall
either:

 

(a) Diligently restore and rehabilitate said buildings and improvements, Lessee
to be obligated to pay the cost of such restoration and rehabilitation only out
of the net proceeds actually received by it from the insurance required under
this Lease; or

 

(b) Within ninety (90) days after such destruction notify Lessor in writing of
its election to terminate this Lease and surrender the Leased Premises to
Lessor, in which event Lessee shall (1) promptly remove all buildings and
improvements from the Leased Premises; (2) diligently restore the land as nearly
as possible to the condition existing prior to the construction of said
buildings and improvements; (3) make, execute and acknowledge and deliver to
Lessor any documents necessary to convey to Lessor all right, title and interest
herein granted to Lessee in and to the Leased Premises; and (4) thereupon
redeliver the land to Lessor in a reasonably neat and clean condition. Lessee
shall be entitled to pay the cost of such restoration

 

16



--------------------------------------------------------------------------------

of the land out of any proceeds received from insurance; the balance of such
proceeds shall be divided between Mortgagee, Lessor and Lessee as follows:
Mortgagee shall receive an amount equal to the unpaid principal balance of the
Mortgage plus accrued interest and any other sums due thereunder or secured
thereby; of the sum then remaining, two and one-half percent (2  1/2%) shall be
paid to Lessor for each year or fractional year which shall have expired after
the date of the execution of this Lease. The remainder of such proceeds shall be
paid to Lessee. Notwithstanding any such proceeding in which this Lease is
terminated, Lessee shall fully perform any obligation under this Lease (except
the obligation of restoring and rehabilitating said buildings and improvements
and any rental installments) relating to an event occurring or circumstance
existing prior to the date of termination of this Lease, including the payment
of the accrued portion of any taxes, contributions in lieu of taxes,
assessments, or any charges which Lessee is obligated to pay under the terms of
this Lease which may be a lien upon the Leased Premises as of the date of
termination.

 

SECTION 8.6. Condemnation. As used in this Section 8.6, the following terms
shall have the indicated definitions: (i) “Condemnation Proceeding” shall mean
any action or proceeding in which any interest in the Leased Premises or in the
buildings or improvements thereon is taken for any public or quasi-public
purpose by any lawful authority (except Lessor) through exercise of the power of
eminent domain or right of condemnation or by purchase or otherwise in lieu
thereof; (ii) “Reversion” shall mean Lessor’s interest in the Leased Premises
and in the buildings or improvements thereon, i.e., fee ownership of the Leased
Premises subject to Lessee’s ownership of the improvements thereon and subject
to Lessee’s Leasehold Estate in the Leased Premises. In the event the provisions
of this Section 8.6 become operable during the initial term of this Lease
provided for in Section 1.2 hereof, the remaining term of Lessee’s Leasehold
Estate shall, for purposes of this Section 8.6, be deemed to be the balance of
said initial term plus the entire extended term provided for in Section 2.1
hereof; and (iii) “Leasehold Estate” shall mean all interests in the Leased
Premises and in the improvements thereon, less the Reversion.

 

If the whole of the Leased Premises and the improvements thereon be taken
through Condemnation Proceedings, this Lease shall automatically terminate as of
the date of taking and

 

17



--------------------------------------------------------------------------------

the entire award resulting therefrom shall be divided between Mortgagee, Lessor,
and Lessee as follows: Lessor shall receive that portion of the award
attributable to the Reversion; Mortgagee shall receive an amount equal to the
unpaid principal balance secured by the Mortgage plus accrued interest and any
other sums due thereunder or secured thereby. Lessee shall receive any remaining
sum.

 

If only a portion of the Leased Premises or the improvements thereon be taken
through Condemnation Proceedings, Lessor shall receive that portion of the award
attributable to the Reversion. In the event a Mortgage then affects the Leased
Premises, all or any portion of the award attributable to the Leasehold Estate
shall be applied toward reduction of the Mortgage debt and/or toward minimizing
or compensating for adverse effects on the Leased Premises and paying the cost
of improvements or refurbishing required on account of the Condemnation
Proceeding, with the amount applied toward each purpose being that specified in
a writing delivered to Lessor and Lessee by the Mortgagee. Lessee hereby
consents to the Mortgagee’s decision concerning the manner in which said award
is to be applied and hereby authorizes Lessor to rely upon such decision. That
portion, if any, of said award specified by the Mortgage to be used in
minimizing or compensating for adverse effects on the Leased Premises and
improvements which result from the taking shall be available for use by Lessee
under subparagraphs (a) and (b) below. That portion, if any, of said award
remaining after deduction of the amounts required by the Mortgagee to be applied
toward reduction of the Mortgage debt or toward minimizing or compensating for
adverse effects on the Leased Premises and improvements shall be paid to Lessee.

 

If only a portion of the Leased Premises or the improvements thereon be taken
through Condemnation Proceedings Lessee, notwithstanding the provisions of the
immediately following paragraph of this Section 8.6, shall not have the right to
terminate this Lease without the prior written consent of any Mortgagee
interested in the Leased Premises. If such Mortgagee refuses to give such
consent or if Lessee does not elect to terminate this Lease after obtaining such
consent:

 

(a) Lessee shall take such steps approved by the Mortgagee and Lessor as may be
necessary to minimize or compensate for adverse effects on the Leased Premises
and improvements which result from the taking.

 

18



--------------------------------------------------------------------------------

(b) All or any portion of the award attributable to the Leasehold Estate and the
improvements shall be applied toward reduction of the Mortgage debt and/or
toward minimizing or compensating for adverse effects on the Leased Premises and
improvements which result from the taking, with the amount applied toward each
purpose being determined by the Mortgagee as aforesaid. Lessee shall receive any
remaining sum.

 

(c) The rent payable hereunder shall, from and after the date of taking, be
equitably reduced on the basis of that portion of the Leased Premises and the
improvements thereon which remain usable by Lessee.

 

If a portion of the Leased Premises or the improvements thereon be taken and in
Lessee’s reasonable judgment the balance is thereby rendered unsuitable for its
purposes, Lessee at its option may terminate this Lease by giving Lessor written
notice of such election at any time within ninety (90) days after the date of
taking. In connection with any such termination, Lessee shall take the steps
called for by items (1) through (4) of subparagraph (b) of Section 8.5 above.
That portion of the award attributable to the Reversion shall be paid to Lessor.
That portion of the award which is attributable to the Leasehold Estate and
which is available for such use shall be applied as follows: Lessee shall
receive an amount sufficient to enable any necessary clearing of the Leased
Premises; if a portion of said award remains thereafter, it shall be paid to the
Mortgagee for application against the unpaid principal balance secured by the
Mortgage plus accrued interest and other sums due thereon; and Lessee shall
receive any

 

19



--------------------------------------------------------------------------------

remaining sum. Notwithstanding any such termination, Lessee shall fully perform
any obligation under this Lease relating to an event occurring or circumstance
existing prior to the date of termination, including the payment of the accrued
portion of taxes, contributions in lieu of taxes, assessments or any charges
which Lessee is obligated to pay under the terms of this Lease which may be a
lien upon the remaining portion of the Leased Premises at the date of
termination.

 

20



--------------------------------------------------------------------------------

ARTICLE IX.

 

TAXES AND ASSESSMENTS.

 

SECTION 9.1. Privilege Tax. Lessee shall be subject to the applicable provisions
of Section 59-4-101 et. seq. of the Utah Code Annotated, 1953, as amended (or to
such subsequent legislation as may be applicable), and all the terms and
conditions as required in said law are made a part of this Lease.

 

SECTION 9.2. Payment of Taxes and Assessments. Lessee will pay at its own
expense all applicable taxes, charges and assessments against the Leased
Premises and improvements during the term of this Lease, including assessments
against shares of stock in water companies, water, sewer, and other charges
ordinary or extraordinary, foreseen or unforeseen, general or special
(hereinafter referred to generally as “Assessments”) as shall from and after the
date hereof be assessed upon the Leased Premises. Payment of all such
Assessments shall be made on or before the last day when payment may be made
without interest or penalty. Within thirty (30) days thereafter Lessee shall
submit to Lessor receipted bills showing the payment of such Assessments. If any
Assessment shall not have been paid within the required time or within thirty
(30) days after written request therefor a receipted bill showing the payment
thereof shall not have been sent by registered mail or personally presented to
Lessor, then in either event Lessor may pay the same and the sum paid, together
with interest thereon at the prime rate of interest being charged from time to
time by Wells Fargo Bank Northwest, N.A. plus one-half (1/2 %) percent per annum
shall constitute additional rent hereunder.

 

SECTION 9.3. Contesting Taxes. Lessee may contest in good faith by appropriate
proceedings at Lessee’s expense any Assessments and may defer payment thereof
provided that Lessee shall deposit with Lessor a sum which shall be at least ten
(10%) percent greater than the amount of the item so contested or deposit with
Lessor an irrevocable letter of credit, surety bond or similar assurance of
payment in the foregoing amount and also from time to time on demand of the
Lessor deposit such additional sum as may be reasonably required to cover
interest or penalties accrued or to accrue on any such item. Lessor may upon
thirty (30) days’ written notice to Lessee pay such contested item out of the
sum so deposited in case of undue delay in the

 

21



--------------------------------------------------------------------------------

prosecution of such proceeding or if the protection of the Leased Premises or of
Lessor’s interest therein shall in the reasonable judgment of Lessor require
such payment. When any such contested item shall have been paid, any sum so
deposited to cover it and not applied to such payment by Lessor shall be repaid
to Lessee.

 

Lessee may, if it shall so desire, endeavor at any time to contest the validity
of any Assessment or to obtain a lowering of the assessed valuation upon the
Leased Premises for the purpose of reducing any assessment. In such event Lessor
shall offer no objection and at the request of Lessee, but without expense to
Lessor, will cooperate with Lessee. If requested by Lessee and provided that
Lessor will not in the reasonable judgment of Lessor incur any expense or
liability thereby, Lessor will execute any document which may be necessary and
proper for any such proceeding. Any such refund shall be the property of Lessee
to the extent to which it may be based upon the payment of any Assessment made
by Lessee.

 

SECTION 9.4. Payment to Lessor. In case any person or entity to whom any such
sum is directly payable by Lessee under any of the provisions of this Lease
shall refuse to accept payment of such sum from Lessee, Lessee shall thereupon
give written notice of such fact to Lessor and shall pay such sum directly to
Lessor at the office of Lessor at such place or to such agent as Lessor from
time to time may designate to Lessee and Lessor shall thereupon pay such sum to
such person or entity.

 

SECTION 9.5. Lessor Not Liable for Taxes. It is understood that Lessor shall in
no way be liable or responsible for any tax or Assessment against the Leased
Premises, whether it be real, personal or mixed.

 

ARTICLE X.

 

UTILITIES AND OTHER SERVICES.

 

SECTION 10.1. Obligation of Lessee. Lessor shall not be required to furnish to
Lessee any service of any kind such as, but not limited to, heat, water, power
and security and shall not be liable for the failure of any such service. Lessee
shall pay all charges for such services and shall indemnify Lessor against any
liability on account thereof.

 

22



--------------------------------------------------------------------------------

SECTION 10.2. Obligation of Lessor. Lessor shall provide Lessee adequate and
satisfactory easements or rights-of-way across other land owned and controlled
by Lessor for electricity, gas, water, sewer and other customary and necessary
utility lines, pipes, conduits or extensions to service the needs of any
improvements constructed on the Leased Premises.

 

ARTICLE XI.

 

UTILITY EASEMENT AND IMPROVEMENTS.

 

SECTION 11.1. Right to Enter. Lessor expressly reserves the right of itself
and/or any public utility to enter upon those portions of the Leased Premises
which are not occupied by buildings or other improvements for the purposes of
installing, using, maintaining, renewing and replacing such underground water,
oil, gas, steam, sewer and other pipe lines and telephone, electric, power and
other lines and conduits as Lessor and/or such public utility may deem desirable
in connection with the development or use of any other property in the
neighborhood of the Leased Premises, provided that such entry and such work
shall not interfere with Lessee’s use and development of the Leased Premises or
any building, structure or improvements thereon and provided that except for
emergencies requiring immediate actions, Lessee will receive thirty (30) days’
written notice of any such entry. In the event that this right is exercised,
Lessor and/or the public utility shall restore the land and all improvements,
including landscaping, to their condition prior to such entry and work.

 

ARTICLE XII.

 

MECHANICS’ AND OTHER LIENS.

 

SECTION 12.1. Mechanics’ Lien Claims. Except for mechanics’ liens arising from
work performed by or through Lessor pursuant to Section 11.1, Lessee covenants
and agrees to keep all of the Leased Premises and every part thereof and all
buildings and other improvements thereon free and clear of and from any and all
mechanics’, materialmen’s and other liens for work or labor done, services
performed, materials, appliances, steam or power contributed, used or furnished
or to be used in or about the Leased Premises for or in connection with any
operations of Lessee, any alterations, improvements or repairs or additions
which Lessee may make or permit or cause to be made, or any work or
construction, by, for or permitted by Lessee on or

 

23



--------------------------------------------------------------------------------

about the Leased Premises, and at all times promptly and fully to pay and
discharge any and all claims upon which any such lien may or could be based, and
to save and hold Lessor and all of the Leased Premises and all buildings and
improvements thereon free and harmless of and from any and all liens and claims
of liens and suits or other proceedings pertaining thereto.

 

SECTION 12.2. Interest of Lessor. No mechanics’ or materialmen’s liens or
mortgages, or deeds of trust (other than Mortgages on Lessee’s interest in the
Leased Premises and the buildings and other improvements thereon) or other liens
of any character whatsoever created or suffered by Lessee shall in any way, or
to any extent, affect the interest or right of Lessor in any building or other
improvements on the Leased Premises, or attach to or affect Lessor’s title to or
right in the Leased Premises, except as might be specifically provided under the
terms and conditions of this Lease.

 

SECTION 12.3. Contesting Claims. Lessee shall not be required to pay or
discharge any mechanics’ or other lien so long as Lessee shall in good faith
proceed to contest the same by appropriate proceedings; provided, however, that
Lessee shall give notice in writing to Lessor of its intention to contest the
validity of such lien and shall give Lessor security in the form of a surety
bond or in form otherwise reasonably acceptable to Lessor in an amount equal to
110% of the amount of such contested lien claim with interest thereon.

 

ARTICLE XIII.

 

INDEMNITY.

 

SECTION 13.1. Indemnity of Lessor. Lessee covenants and agrees that except for
claims arising by reason of the sole negligence or willful misconduct of Lessor,
its agents or employees, Lessor shall not at any time or to any extent be
liable, responsible or in any way accountable for any costs, claims, causes of
action, judgments, expenses, loss, injury, death, or damage to persons or
property or any other loss or damages whatsoever, including attorneys’ fees,
which at any time may be suffered or sustained by Lessee, its employees or by
any person whomsoever who may at any time be using or occupying or visiting the
Leased Premises or be in, on or about the same, whether such loss, injury, death
or damage shall be caused by or in any way result from or arise out of any act,
omission or negligence of Lessee, its employees, contractors,

 

24



--------------------------------------------------------------------------------

subcontractors, vendors, suppliers or agents or of any occupant, subtenant,
visitor or user of any portion of the Leased Premises or shall result from or be
caused by any other matter or thing whether of the same kind as or of a
different kind than the matters or things above set forth, and Lessee shall
further indemnify, defend, hold and save harmless of, from and against any and
all claims, liability, causes of action, judgments, expenses, loss or damage
whatsoever, including attorneys’ fees, on account of any such loss, injury,
death or damage, except those arising by reason of the sole negligence or
willful misconduct of Lessor, its agents or employees. Lessee waives all claims
against Lessor for damages to the Building and improvements that are hereafter
placed, remodeled, demolished, or rebuilt upon the Leased Premises, and for
injuries to persons or property in or about the Leased Premises, from any cause
arising at any time, except those arising by reason of the sole negligence or
willful misconduct of Lessor, its agents or employees.

 

SECTION 13.2. Indemnity of Lessee. To the extent allowed by the Utah
Governmental Immunity Act, Lessor shall indemnify, defend, hold and save
harmless Lessee and its employees, agents, occupants, subtenants and its
visitors or the visitors of any subtenant, from and against any and all claims,
liabilities, losses or damages on account of loss, injury, death or damage to
such indemnified persons arising solely from or by reason of the negligence or
willful misconduct of Lessor, its agents and employees.

 

ARTICLE XIV.

 

INSURANCE.

 

SECTION 14.1. Property Insurance. Lessee shall, at its sole expense, obtain and
keep in force during the term of this Lease “all risk” property insurance on all
buildings, boilers, machinery, equipment, and improvements that are hereafter
placed or built upon the Leased Premises. Lessee shall also endeavor to obtain
and keep in force earthquake insurance if available and reasonably priced in the
insurance market place. Lessor shall be named as a “loss payee as its interests
may appear”. The amount of such insurance shall not be less than the full
replacement cost of said Building and improvements. Lessee waives as against
Lessor any and all claims and demands, of whatsoever nature, for damages, loss
or injury to the buildings and improvements that are hereafter placed or built
upon the Leased Premises and to the property of

 

25



--------------------------------------------------------------------------------

Lessee in, upon or about the Leased Premises which shall be caused by or result
from any and all perils, events or happenings. Lessee further agrees that each
such policy of property insurance on the Leased Premises shall specifically
waive Lessee’s and Lessee’s insurer’s right of subrogation against Lessor.

 

The “full replacement cost” shall be defined as replacement cost with new
buildings and improvements of like kind and quality.

 

SECTION 14.2. Other Insurance. During the term of this Lease Lessee shall
procure and maintain in full force and effect commercial general liability and
pollution liability insurance with limits of not less than One Million Dollars
($1,000,000.00) and general aggregate limits of at least $2,000,000 insuring
against any and all liability of Lessee with respect to the Leased Premises or
arising out of the construction, improvement, maintenance, use or occupancy
thereof. All of such insurance shall provide coverage to insure the performance
by Lessee of the indemnity agreement as to liability for injury to or death of
persons and injury or damage to property subject of this Lease.

 

Lessee shall also maintain, if applicable to Lessee’s operations or performance
of this contract, business automobile liability covering Lessee’s owned,
non-owned and hired motor vehicles, aircraft liability insurance covering any
aircraft and/or professional liability insurance with liability limits of at
least $1,000,000 per occurrence.

 

Lessee shall maintain all employee related insurances, in the statutory amounts,
such as unemployment compensation, worker’s compensation, and employer’s
liability, for its employees or volunteers involved in performing services
pursuant to this contract.

 

SECTION 14.3. Bonding Requirements. In and for Salt Lake County, State of Utah,
upon application by either party made after five (5) days of such application,
and the decision of such impartial third person as to such limits then to be
carried shall be binding upon the parties. Such insurance shall be carried with
the limits as thus agreed upon or determined until such limits shall again be
changed pursuant to the provisions of this Section 14.3. The expenses of such
determination shall be borne equally by Lessor and Lessee.

 

26



--------------------------------------------------------------------------------

SECTION 14.4. Parties Covered. Lessor shall be named as an insured as its
interest may appear. The fire and extended coverage insurance shall contain a
standard mortgage clause naming the Mortgagee. Any loss adjustment shall require
the written consent of Lessor, Lessee, and Mortgagee. The certificate with
respect to the policies provided for in this Article XIV shall expressly provide
that the policies shall not be canceled or altered without thirty (30) days
prior written notice to Lessor and Mortgagee. Upon the issuance of a policy,
each such policy or a duplicate or certificate thereof shall be delivered to
Lessor for retention by it.

 

ARTICLE XV.

 

ASSIGNMENT AND SUBLEASES.

 

SECTION 15.1. Sublease, Assignment, Successors and Assigns.

 

(a) Voluntary Assignment. Lessee agrees not to sublet the whole or any part of
the Leased Premises or to sell, assign or transfer this Lease or any part or
portion of the term hereby created or any interest therein or to permit the use
of the Leased Premises except for Lessee’s own purposes without having first
obtained the consent in writing of Lessor, which consent Lessor agrees shall not
be unreasonably withheld, and in case such consent is given no subsequent
similar transaction shall be entered into by Lessee without again obtaining the
written consent of Lessor.

 

A true copy of the documents evidencing such assignment shall be delivered to
Lessor and any Mortgagee within ten (10) days after the recording thereof with
the Salt Lake County Recorder, together with the address of such assignee.

 

Lessee covenants that it will not make any assignment of this Lease, except in
the manner and upon the conditions set forth above, other than as collateral
security to any Mortgagee.

 

(b) Involuntary Assignment. Except as expressly permitted by this Lease, neither
this Lease nor the Leasehold Estate nor any interest of Lessee hereunder in the
Leased Premises or any buildings or improvements thereon shall be subject to
involuntary assignment, transfer or sale or to assignment, transfer or sale by
operation of law in any manner whatsoever, and any such attempted involuntary
assignment, transfer or sale shall be void and of no effect.

 

27



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the preceding paragraph,
Lessee covenants and agrees that (i) in the event any proceedings under the
Bankruptcy Act or any amendment thereto be commenced by or against Lessee, and,
if against Lessee, said proceedings shall not be dismissed before either an
adjudication in bankruptcy or the confirmation of a composition, arrangement or
plan of reorganization, or (ii) in the event Lessee shall admit to being or be
adjudged insolvent or make an assignment for the benefit of its creditors, or
(iii) if a writ of attachment or execution be levied on the Leasehold Estate
hereby created and be not released or satisfied within forty-five (45) days
thereafter, or (iv) if a receiver be appointed in any proceeding or action to
which Lessee is a party with authority to take possession or control of the
Leased Premises or the business conducted thereon by Lessee, and such receiver
be not discharged within a period of ninety (90) days after its appointment, any
such event or any involuntary assignment shall be deemed to constitute an Event
of Default.

 

SECTION 15.2. Release of Lessee’s Liability. If an assignment shall be made by
Lessee or any successor of Lessee after complying with the conditions and in the
manner set forth in Section 15.1 (a), the assignee shall be subject to the same
terms and conditions as to future assignments, and to all the covenants,
agreements, provisions and conditions contained in this Lease, and Lessee or any
successor herein so assigning and conveying shall thereafter be forever released
and discharged from this Lease and from the agreements and covenants contained
in this Lease.

 

SECTION 15.3. Limitations on Sublease. All subleases entered into demising all
or any part of the improvements or the Leased Premises shall be expressly
subject and subordinate to this Lease.

 

ARTICLE XVI.

 

WAIVER.

 

SECTION 16.1. Limitations on Waiver. Lessee further covenants and agrees that if
Lessor fails or neglects for any reason to take advantage of any of the terms
hereof providing for the termination of this Lease or for the termination or
forfeiture of Lessee’s Leasehold Estate, or if Lessor, having the right to
declare this Lease terminated or the estate hereby demised,

 

28



--------------------------------------------------------------------------------

terminated or forfeited, shall fail so to do, any such failure or neglect of
Lessor shall not be or be deemed or be construed to be waiver of any
subsequently arising cause for the termination of this Lease or for the
termination or forfeiture of Lessee’s Leasehold Estate, subsequently arising, or
as a waiver of any of the covenants, terms or conditions of this Lease or of the
performance thereof. None of the covenants, terms or conditions of this Lease
can be waived except by the written consent of Lessor.

 

ARTICLE XVII.

 

INSPECTION OF PREMISES.

 

SECTION 17.1. Right of Lessor to Inspect. Lessor shall be entitled at all
reasonable times to go on and into the Leased Premises for the purposes of
inspecting the Leased Premises and inspecting the performance by Lessee of the
terms and conditions of this Lease, including the Protective Covenants.

 

ARTICLE XVIII.

 

LESSOR’S DEFENSE OF ACTIONS.

 

SECTION 18.1. Right to Defend. If Lessee is required to defend any action or
proceeding relating to the Leased Premises to which Lessor is made a party,
Lessor shall be entitled to appear, defend or otherwise take part in the matter
involved at its election by counsel of its own choosing, providing such action
by Lessor does not limit or make void any coverage by any insurer of Lessor or
Lessee hereunder in respect to the claim or matter in question.

 

ARTICLE XIX.

 

NO GENERAL OBLIGATION AGAINST THE STATE OF UTAH

OR THE UNIVERSITY OF UTAH.

 

SECTION 19.1. Limitation on Lessor’s Obligations. It is understood and agreed
that no terms and conditions in this Lease shall be construed to create or
establish any general financial obligation for a deficiency judgment against the
State of Utah and/or the University of Utah.

 

29



--------------------------------------------------------------------------------

ARTICLE XX.

 

DEFAULT PROVISIONS.

 

SECTION 20.1. Events of Default. The following events are hereby defined as
“Events of Default”:

 

(a) The failure of Lessee to pay any installment of rent, or any other payments
or deposits of money as herein provided or required, when due and the
continuance of such failure for a period of fifteen (15) days after notice
thereof in writing.

 

(b) The failure of Lessee to perform any of the other covenants, conditions and
agreements of this Lease on the part of Lessee to be performed, and the
continuance of such failure for a period of sixty (60) days after notice in
writing thereof from Lessor to Lessee (which notice shall specify the respects
in which Lessor contends that Lessee has failed to perform any of such
covenants, conditions and agreements) unless, with respect to any default which
cannot be cured within sixty (60) days, Lessee, or any person holding by,
through or under Lessee, in good faith, promptly after receipt of such written
notice, shall have commenced and thereafter continue diligently to prosecute all
action necessary to cure such default.

 

(c) The Event of Default described in Section 15.1 of this Lease.

 

SECTION 20.2. Remedies in Event of Default. Lessor may treat any one or more of
the Events of Default (defined in Section 20.1 hereof) as a breach of this Lease
and thereupon at its option by serving written notice by certified mail on
Lessee and on Mortgagees at their last known addresses of which Lessor shall
have received notice in writing. Such notice by Lessor shall not be effective
unless served on both Lessee and Mortgagees. After such notice by Lessor is
effective, Lessor shall have, subject to the provisions of Section 3.5 hereof,
in addition to all other remedies provided by law, one or more of the following
remedies:

 

(a) Lessor may terminate this Lease and the term created hereby, in which event
Lessor may forthwith repossess the Leased Premises and all buildings and
improvements thereon and be entitled to recover forthwith as damages a sum of
money equal to the value of the rent and other sums provided to be paid by
Lessee for the balance of the stated term of this Lease less the rental value of
the Leased Premises and all buildings and improvements thereon

 

30



--------------------------------------------------------------------------------

received for said period in the event said land and improvements are re-rented,
and any other sum of money and damages due or to become due to Lessor from
Lessee.

 

(b) Lessor may terminate Lessee’s right of possession and may repossess the
Leased Premises and all buildings and improvements thereon by forcible entry and
detainer suit or otherwise, without demand or notice of any kind to Lessee
(except as hereinabove expressly provided) and without terminating this Lease,
in which event Lessor may, but shall be under no obligation so to do, relet all
or any part of such property for such rent and upon such terms as shall be
satisfactory to Lessor (including the right to relet the Leased Premises and all
buildings and improvements thereon for a term greater or lesser than that
remaining under the stated term of this Lease and the right to relet the Leased
Premises and all buildings and improvements thereon as a part of a larger area
and the right to change the character or use made of the Leased Premises). For
the purpose of such reletting, Lessor may make any repairs, changes, alterations
or additions in or to the Leased Premises and all buildings and improvements
that may be necessary or convenient; and if Lessor shall fail or refuse to relet
the Leased Premises, or if the Leased Premises and all buildings and
improvements thereon are relet and a sufficient sum shall not be realized from
such reletting, after paying all the costs and expenses of such repairs,
changes, alterations and additions and the expense of such reletting and the
collection of the rent accruing therefrom, to satisfy the rent above provided to
be paid, then Lessee shall pay to Lessor as damages a sum equal to the amount of
the rent reserved in this Lease for such period or periods, or, if the Leased
Premises have been relet, Lessee shall satisfy and pay any such deficiency upon
demand therefor from time to time; and Lessee agrees that Lessor may file suit
to recover any sums falling due under the terms of this paragraph from time to
time and that any suit or recovery of any portion due Lessor hereunder shall be
no defense to any subsequent action brought for any amount not theretofore
reduced to judgment in favor of Lessor.

 

(c) Lessor may take possession of the Leased Premises including all improvements
and pay and fully discharge any mortgages or outstanding loans or obligations at
which time Lessor would be the sole owner of the real property and all
improvements thereon.

 

31



--------------------------------------------------------------------------------

Upon the termination of this Lease and the term created hereby, or upon the
termination of Lessee’s right of possession, whether by lapse of time or at the
option of Lessor, as aforesaid, Lessee will at once surrender possession of the
land and Building to Lessor and remove all effects therefrom; and if such
possession be not immediately surrendered, Lessor may forthwith re-enter the
land and Building and repossess itself thereof as in its former estate and
remove all persons and their effects, using such force as may be necessary
without being deemed guilty of any manner of trespass or forcible entry or
detainer.

 

SECTION 20.3. Limitation on Termination of Lease. Notwithstanding any other
provision of this Lease, in the event Lessor claims that an Event of Default or
other breach of this Lease shall have occurred and such claim becomes the
subject of litigation or other binding alternative method of dispute resolution
including, without limitation, binding arbitration, all periods to cure granted
to Lessee or any Mortgagee pursuant to this Lease shall be tolled and this Lease
may not be terminated by Lessor until:

 

(a) All such litigation or other proceedings are final and all appeal or
rehearing periods have expired; and

 

(b) All cure periods granted to Lessee and Mortgagee under this Lease (which
periods shall be deemed to commence to run anew only as of the date described in
subsection (a) of this Section 20.3) shall have expired.

 

ARTICLE XXI.

 

QUIET ENJOYMENT.

 

SECTION 21.1. Quiet Enjoyment. Lessor agrees, covenants, represents and
warrants: that Lessee, upon paying the rent and all impositions and other
charges herein provided for and performing all the covenants and conditions of
this Lease, may lawfully and quietly occupy the Leased Premises during the term
of this Lease without hindrance or molestation by Lessor or any persons claiming
under Lessor; and that Lessor has good right to make this Lease for the full
term hereby granted.

 

32



--------------------------------------------------------------------------------

ARTICLE XXII.

 

DELIVER OF POSSESSION OF PREMISES.

 

SECTION 22.1. Lessor’s Obligation to Deliver. Lessor agrees to deliver
possession of the Leased Premises to Lessee upon delivery of this Lease by
Lessor to Lessee, and, if the Leased Premises are at such date occupied by any
person, whether under claim of right emanating from Lessor, or otherwise, Lessor
shall at its sole cost and expense remove any such person from the Leased
Premises.

 

ARTICLE XXIII.

 

ATTORNEY’S FEES.

 

SECTION 23.1. Right to Recover Fees. If any action at law or in equity shall be
brought by Lessor or Lessee to recover any rent under this Lease, or for or on
account of any breach of or to enforce or interpret any of the covenants, terms
or conditions of this Lease, or for the recovery of the possession of the Leased
Premises, the prevailing party shall be entitled to recover from the other
party, as a part of the prevailing party’s costs, reasonable attorneys’ fees,
the amount of which shall be fixed by the court and shall be made a part of any
judgment rendered.

 

ARTICLE XXIV.

 

LESSEE’S FIXTURES.

 

SECTION 24.1. Right to Remove Certain Fixtures. Lessee, at any time when Lessee
is not in default hereunder, may, and upon termination of this Lease if so
requested in writing by Lessor shall, remove from the Leased Premises any
fixtures or equipment installed thereon by Lessee, whether or not such fixtures
are fastened to the Building or other improvements located upon the Leased
Premises and regardless of the manner in which they are fastened, provided,
however, that under no circumstances shall any fixtures be removed without
Lessor’s written consent if (a) such fixtures or equipment are used in the
operation of any building or improvement upon the Leased Premises, and (b) the
removal thereof would result in impairing the structural strength of any
building or improvement upon the Leased Premises. Lessee shall fully repair any
damage occasioned by the removal of any such fixtures and shall leave the
buildings and improvements in a good, clean and neat condition.

 

33



--------------------------------------------------------------------------------

ARTICLE XXV.

 

SHORT FORM OF LEASE.

 

SECTION 25.1. Record Short Form. This Lease shall not be recorded, but Lessor
and Lessee agree to execute a Short Form Lease containing the name of the
parties, the legal description of the land, and the term of the Lease.

 

ARTICLE XXVI.

 

TIME OF THE ESSENCE.

 

SECTION 26.1. Time of the Essence. Time is to be of the essence of this Lease
and of each and every covenant, term, condition and provision thereof.

 

ARTICLE XXVII.

 

NOTICE.

 

SECTION 27.1. Method of Giving Notice. Any notice given under this Lease must be
in writing and must be sent by registered or certified mail to the last address
of the party to whom notice is deemed to have been given upon the date of
mailing. Lessor designates its address as

 

    

Director, Research Park

Research Park Office

505 Wakara Way

Salt Lake City, Utah 84108

Lessee hereby designates it address as   

Director, Administrative Services

NPS Pharmaceuticals, Inc.

420 Chipeta Way

Salt Lake City, Utah 84108

With a copy to:

  

Office of General Counsel

NPS Pharmaceuticals, Inc.

420 Chipeta Way

Salt Lake City, Utah 84108

 

ARTICLE XXVIII.

 

REMEDIES CUMULATIVE.

 

SECTION 28.1. Lessor’s Remedies Cumulative. All remedies hereinbefore and
hereinafter conferred upon Lessor shall be deemed cumulative and no one
exclusive of the other, or of any other remedy conferred by law.

 

34



--------------------------------------------------------------------------------

ARTICLE XXIX.

 

LEASE CONSTRUED AS A WHOLE.

 

SECTION 29.1. Construction of Lease. The language in all parts of this Lease
shall in all cases be construed as a whole according to its fair meaning and not
strictly for or against either Lessor or Lessee.

 

ARTICLE XXX.

 

MEANING OF TERMS.

 

SECTION 30.1. Gender and Number. Whenever the context so requires, the neuter
gender shall include the masculine and the feminine, and the singular number
shall include the plural.

 

ARTICLE XXXI.

 

BENEFIT.

 

SECTION 31.1. Benefit. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors, assigns and legal representatives.

 

ARTICLE XXXII.

 

LIMITATION ON RECOURSE.

 

SECTION 32.1. Limitation on Recourse. Notwithstanding any other provision of
this Lease, neither Lessee nor any of its permitted successors or assigns shall
be personally liable in respect of the obligations of Lessee pursuant to this
Lease and the sole recourse of Lessor shall be to the interest of Lessee in the
Leased Premises and any improvements constructed on the Leased Premises. Lessor
shall neither seek nor obtain any judgment or attachment against Lessee or its
permitted successors and assigns which shall be enforceable against the separate
assets of Lessee or its permitted successors or assigns.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate as of
the date first above written.

 

LESSOR:

UNIVERSITY OF UTAH

By:  

/s/ Arnold B. Combe

   

--------------------------------------------------------------------------------

   

Arnold B. Combe, Vice President

Administrative Services

 

LESSEE:

NPS PHARMACEUTICALS, INC.

By:  

/s/ Hunter Jackson

   

--------------------------------------------------------------------------------

    Hunter Jackson, President & CEO

 

36



--------------------------------------------------------------------------------

EXHIBIT A

 

LEGAL DESCRIPTION

 

Beginning at a point S65°11’09”E 66.35 feet and N54O38’21”E 190.000 feet from
the existing street monument at Tabby Lane and Colorow Drive and running thence
N54O42’57”W 573.288 feet; thence N35°21’39”W 61.714 feet; thence N54°38’21” E
589.38 feet; thence S35°21’40”E 602.601 feet; thence S54°38’21”W 399.379 feet to
the Pont Of Beginning.

Contains 6.974 Acres

 

Also includes the following non-exclusive easements for purposes of access and
landscaping to run concurrently with the Lease:

 

Beginning at a point S65°11’09”E 66.35 feet from the existing street monument at
Tabby Lane and Colorow Drive and running thence N35°21’39”W 540.887 feet; thence
S54°42’57”E 573.288 feet; thence S54°38’21”W 190.000 feet to the Point Of
Beginning.

Contains 1.180 Acres

 

Beginning at a point S65°11’09”E 66.35 feet and N54°38’21”E 589.379 feet from
the existing street monument at Tabby Lane and Colorow Drive and running thence
N35°21’40”W 602.601 feet; thence S46°58’28”E 615.196 feet; thence S54°38’21”W
123.845 feet to the Point Of Beginning. Contains 0.857 Acres

 

The Basis Of Bearing for these parcels is the record bearing of N35°21’39”W
along the center line of Colorow Drive between the existing street monuments at
Tabby Lane and Wakara Drive.

 



--------------------------------------------------------------------------------

EXHIBIT “B”

 

OPTION TO PURCHASE

 

NPS Pharmaceuticals, Inc. – University of Utah

Sale/Lease Back Terms

 

1. Executive Summary: This term sheet summarizes the terms of an Option for Sale
and Lease Back to be executed by NPS Pharmaceuticals, Inc. and the University of
Utah Research Foundation (Foundation) in connection with a Ground Lease of
property in Research Park and owned by the University of Utah.

 

NPS will grant to the Foundation an option to purchase and lease back the NPS
Building to be constructed on the ground, which is the subject of the Ground
Lease. The Option will contain the following provisions and such other
provisions as are usual and customary and as may be negotiated and agreed upon
by the parties upon the advice of counsel.

 

2. Option Grant: NPS hereby grants to the Foundation an option to purchase the
NPS Building on the terms and conditions and at the price specified herein.

 

3. Purchase Price: The Option Purchase Price will be the total of (i) 80 percent
of the NPS Building Project Cost, plus (ii) $480,000.00, representing 80 percent
of the estimated construction financing and internal administrative costs to NPS
associated with construction of the NPS Building.

 

4. Report to the Foundation of the NPS Building Project Cost: On or about June
30, 2004, NPS will deliver to the Foundation a written statement of the NPS
Building Project Cost. This number will be a firm number and will not change for
purposes hereof notwithstanding that the construction has not yet been completed
or that NPS has not received a certificate of occupancy.

 

5. Exercise of the Option: Within 60 days of receipt by the Foundation of the
statement from NPS containing the NPS Building Project Cost, the Foundation may
exercise the option by informing NPS in writing that it has chosen to do so.

 

5.1. The notice of exercise of the Option will include a statement of that
amount that the Foundation will pay in cash at closing of the Sale and Lease
Back. This amount must be at least $5.0 million and such additional amount (in
increments of $500,000) as the Foundation may elect, up to the full amount of
the Purchase Price.

 

5.2 The balance of the Purchase Price will be payable in quarterly installments
of $500,000 per calendar quarter plus interest at the rate of seven percent per
annum (7%) on the unpaid balance, payable until the full Purchase Price has been
paid. The payment obligation for the balance of the Purchase Price will be
evidenced by delivery of a negotiable promissory note, secured by an appropriate
interest in the NPS Building.

 

6. Closing: In the event the Foundation exercises its Option, the closing will
take place within 90 days after the date of notice of exercise of the Option.

 



--------------------------------------------------------------------------------

7. Lease Back: If the Foundation exercises the Option, the parties will execute
a Lease Back Agreement simultaneously with the closing of the purchase of the
NPS Building by the Foundation. The Lease Back Agreement will replace the Ground
Lease, and will provide that the Foundation will lease the NPS Building and the
underlying ground identified in the Ground Lease to NPS for a term of 10 years
subject to the following terms and conditions:

 

7.1 Under the Lease Back Agreement, NPS will pay (i) a monthly rental amount, in
equal monthly payments, necessary to fully amortize an amount equal to the
Purchase Price over a 30-year period using an interest rate of seven percent per
annum (7%); and (ii) an amount to be determined by the parties attributed to the
underlying ground.

 

7.2 The Lease Back Agreement will be a standard triple-net Lease, with NPS
responsible to pay all taxes, maintenance, and insurance as is customary under
such leases throughout the lease term. In the event that NPS should surrender or
vacate any part of the NPS Building prior to the end of the term of the Lease
Back Agreement as permitted herein, then the triple-net portion of the Lease
will be prorated based on the percentage of square footage occupied by NPS.

 

7.3 At any time starting on the first day that is more than 36 full months after
the effective date of the Lease Back Agreement, NPS may give to the Foundation
at least 1-year written notice that NPS intends to vacate all or part of the
administrative offices portion(s) of the NPS Building. On the effective date of
such notice, the Lease Back Agreement will be deemed amended to remove the
prorated portion of the payments associated with the square footage of the
portion of the NPS Building that NPS has vacated and returned to the Foundation,
and thereafter NPS will be responsible only to pay the prorated monthly payment
based on square footage occupied. In no event, however, may NPS exercise this
right to vacate net leasable space in the NPS Building amounting to more than
fifty percent (50%) of the net leaseable space.

 

7.4 In the event that NPS exercises its right to withdraw and vacate all or part
of the administrative space in the NPS Building, NPS will be responsible at its
own expense, for providing reasonably convenient and secure access, consistent
with occupancy and fire codes in all respects, for ingress and egress to the
returned space suitable for occupancy by up to two other building tenants. Costs
associated with any additional tenants will be borne solely by the Foundation.

 

8. Covenants: NPS covenants that it has sufficient cash and other resources to
construct the building and that it will diligently pursue the construction of
the NPS Building to a timely completion and occupancy with an intended occupancy
date of not later than December 31, 2004.

 

9. Existing lease at 420 Chipeta Way: NPS intends to occupy its existing space
at 420 Chipeta Way in Research Park until it can vacate those premises in favor
of the NPS Building. The parties agree that upon NPS vacating those premises,
the University will use its “good faith effort” to assume the lease or sublease
of the space at a lease rate equal to the then current rental rate for the full
remaining term of the existing NPS lease. The Parties agree to use reasonable
good faith efforts to secure an assignment or otherwise to secure the right to
sublet the space to the University, and NPS agrees to cooperate with the
University to exercise any options to extend the NPS existing lease as may be
requested by the University. Should the University not be able to assume

 

2



--------------------------------------------------------------------------------

responsibility for the space, the Building Project Cost shall be increased by 5%
before the Purchase Price is determined as described in paragraph 3.

 

10. Definitions: The following terms, shown with an Initial Capital Letter, have
the meaning shown here.

 

10.1 NPS means NPS Pharmaceuticals, Inc., a Delaware corporation with a current
place of business at 420 Chipeta Way, Salt Lake City, Utah.

 

10.2 University means the University of Utah.

 

10.3 The Ground Lease means the long-term lease of specified land located on
Colorow Drive in Research Park, which land is more particularly described by the
legal description in the Ground Lease.

 

10.4 Research Park means the University of Utah Research Park.

 

10.5 The NPS Building means the building to be constructed by NPS under the
Ground Lease.

 

10.6 NPS Building Project Cost means the total estimated construction costs for
construction of the NPS Building to be delivered by NPS and accepted by the
University under the terms hereof. Such Cost will include all costs for
construction, professional fees, permits, and tenant and leasehold improvements.
Such Cost will not include amounts for trade fixtures, construction financing,
or NPS’ general internal administration costs associated with the project.

 

10.7 Option means the Option for Sale and Leaseback described in this term
sheet.

 

10.8 “Foundation” means the University of Utah Research Foundation.

 

3